Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160569 & (64)(66)(67)(68)(69)(70)
    (71)(72)(74)                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  GREAT LAKES CAPITAL FUND FOR                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
  HOUSING LIMITED PARTNERSHIP XII,
            Plaintiff-Appellee,
  v                                                                SC: 160569
                                                                   COA: 349916
                                                                   Saginaw CC: 18-035570-CB
  ERWIN COMPANIES, LLC and STACY
  ERWIN OAKES,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the August 21, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motions for miscellaneous relief are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 21, 2020
         s0420
                                                                              Clerk